03/27/2019
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                       November 14, 2018 Session

            AURELIO GARCIA SANCHEZ v. STATE OF TENNESSEE

                       Appeal from the Criminal Court for Macon County
                           No. 2012-CR-13 Brody N. Kane, Judge
                           ___________________________________

                                  No. M2017-02253-CCA-R3-PC
                              ___________________________________

The Petitioner, Aurelio Garcia Sanchez, appeals the Macon County Criminal Court’s
denial of his petition for post-conviction relief from his convictions of five counts of rape
of a child and resulting effective sentence of one hundred twenty-five years to be served
at one hundred percent. On appeal, the Petitioner contends that he received the
ineffective assistance of trial counsel. Based upon the oral arguments, the record, and the
parties’ briefs, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ALAN E. GLENN, J., joined.

Greg W. Traylor, Lafayette, Tennessee, for the appellant, Aurelio Garcia Sanchez.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Tom P. Thompson, Jr., District Attorney General; and Justin Harris, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                                   OPINION

                                          I. Factual Background

       On August 23, 2011, the Petitioner gave a statement to police in which he
confessed to sexually abusing his stepdaughter, B.S.,1 and the police arrested him. In
February 2012, the Macon County Grand Jury indicted the Petitioner for five counts of
rape of a child and five counts of aggravated sexual battery. The State later dismissed the
aggravated sexual battery charges and proceeded to trial on the five counts of rape of a

       1
           It is the policy of this court to refer to minor victims by their initials.
child. The Petitioner filed a motion to suppress his statement. The trial court held a
hearing and denied the motion.

        On direct appeal of the Petitioner’s convictions, this court described the proof at
trial as follows:

      B.S. testified that she was fourteen-and-a-half years old at the time of trial
      and in the ninth grade. She stated that [S.K.]2 was her mother and that she
      had one brother and six step-brothers. Her brother, G.A.S., was three years
      old at the time of trial, born in December 2010. B.S. recalled that, after he
      was born, she lived with [S.K.], the Defendant, and her brother. [S.K.] was
      recovering from the birth of G.A.S. at the time, but [S.K.] resumed working
      in early 2011. The Defendant, who had been living with B.S. and [S.K.] for
      two or three years, stayed home with B.S. while [S.K.] went to work.

             B.S. testified that, while her mother was at work, the Defendant
      touched her thighs and “messed with” her, causing her to feel
      uncomfortable. She testified that the Defendant took her clothes off and
      touched her vagina with his fingers and his tongue. He also touched her
      breasts with his tongue. She stated that this happened “a lot,” estimating
      over twenty times.

              B.S. testified that, on one occasion, in the living room of their
      residence, the Defendant touched her legs, took off her clothes, put his
      tongue on her vagina and “spread my vagina apart” with his fingers. B.S.
      testified that this happened “over thirty” times in the living room. She
      testified that, on one occasion in her mother’s room, the Defendant took her
      clothes off and put his tongue on her vagina. The Defendant kept his
      clothes on. On another occasion in her mother’s room, the Defendant took
      off his clothes except for his boxer shorts. Again, the Defendant took off
      B.S.’s clothes and put his tongue on her vagina. He also used his fingers to
      spread apart her vagina. B.S. recounted that these events happened in her
      bedroom “about twice” and in the living room and her mother’s room “a
      lot.” She estimated that it happened over thirty times in the living room
      and over thirty times in the bedroom. B.S. testified that on one occasion in
      the living room, the Defendant kissed her, took her clothes off and put his
      tongue on her vagina.



      2
          In order to protect the victim’s identity, we will refer to her mother by her mother’s initials.
                                                     -2-
       B.S. testified that after each incident she would wash herself with a
rag in the bathroom. She stated that the Defendant would “spy” on her in
the bathroom, so she began locking the door. The Defendant told B.S. that
he loved her more than her mom.

       B.S. testified that she did not speak Spanish and only spoke English
with the Defendant, and he never had difficulty understanding her.

        On cross-examination, B.S. testified that the Defendant, while living
with her and her mother, asked her to clean the house, do dishes, and
encouraged her to do her homework. She agreed that she and the
Defendant had arguments when she did not clean the house before he came
home. B.S. stated that she told a friend about the Defendant touching her in
August 2011. She said she wanted to tell someone because it did not feel
right to her.

       [S.K.], B.S.’s mother, testified that she was married to the Defendant
and had a son with him. She testified that the Defendant lived with her for
four or five years. She recalled accompanying the Defendant to his
interview when he spoke to Sheriff’s deputies. After that interview, [S.K.]
did not return to her home, and she spoke to the Defendant by telephone
three days later. During their phone conversation, the Defendant admitted
that he “touched” and “licked” B.S. but denied having had sex with B.S.
[S.K.] stated that the Defendant was thirty-five years old at the time.

       [S.K.] testified that while packing up the Defendant’s belongings she
found, inside a pocket of his coat in a laundry basket, his underwear and
B.S.’s underwear “tied together.” She reported her finding to Chief [Terry]
Tuck.

       On cross-examination, [S.K.] agreed that she was still married to the
Defendant and had known him for at least four years before they got
married. She stated that B.S. and the Defendant got along “all right” and
she agreed that he encouraged B.S. to do her homework and her chores.
She agreed that B.S. and the Defendant sometimes had disagreements but
stated that she had never seen the Defendant act inappropriately toward
B.S.

      [S.K.] testified that she talked with the Defendant on the phone three
days after his arrest. He called her from jail and told her that he had
touched and licked B.S. but again denied having sex with her. [S.K.]
                                    -3-
agreed that she did not tell investigators about this phone call until the week
before trial. [S.K.] agreed that she did not know how B.S.’s underwear got
into the laundry basket and she was making an assumption that the
Defendant was involved.

       Chief Terry Tuck testified that he worked for the Macon County
Sheriff’s office and that he, Lieutenant [Bill] Cothron, and Ms. [Carolyn]
Stoops interviewed the Defendant, assisted by Sergeant [Pete] Ritchie, and
that the initial interview lasted approximately forty-five minutes. Chief
Tuck said that he spoke English with the Defendant and never considered
getting an interpreter because the Defendant appeared to understand the
questions and responded appropriately. The Defendant told Chief Tuck he
had been molested as a young boy by a cousin or uncle. The Defendant
admitted having sexual contact with B.S.

       Chief Tuck wrote out the Defendant’s statement and the Defendant
signed it at the bottom of the statement. Chief Tuck read the Defendant’s
statement aloud for the jury:

               About two months ago I was at home with my kids.
       My wife left for work about 9:45 p.m. . . . A lot of times I
       would already be asleep and I would wake up during the night
       and [B.S.], my step daughter, would be up watching
       television. [B.S.] was supposed to be in bed, and when I
       would get up, I would catch her watching television. I told
       her she was supposed to be in bed, and she would come up
       close to me trying to sweet talk me into letting her stay up.
       There were about five occasions that this happened, and I let
       myself get carried away with [B.S.]. I would stroke her hair.
       And on these five occasions I pulled her pajama bottoms
       down and would lick her vaginal area. I’m sorry that this
       happened and I let myself go too far with [B.S.]. Ever since
       this started, this has been bothering me and I’m glad it’s over
       and I’m sorry that this happened.

      Chief Tuck recalled that when the Defendant started to give his
statement, Lieutenant Cothron was present and then was called away so
Sergeant Ritchie joined the interview in his place.

      On cross-examination, Chief Tuck agreed that the written statement
was not the Defendant’s “exact words” from the interview. He recalled
                                     -4-
that, about an hour into the interview, Sergeant Ritchie asked the Defendant
if he was hungry and left the interview to get food for the Defendant. Chief
Tuck denied that anyone present in the interview room yelled at or touched
the Defendant. He agreed that the Defendant initially denied any sexual
contact with B.S. Chief Tuck told the Defendant repeatedly that he was not
telling the truth. He agreed that there was no recording of the interview,
although the technology to do so was available. He also recalled that he
had a discussion with Lieutenant Cothron about recording the interview.

        Sergeant Pete Ritchie testified that he worked for the Gallatin Police
Department and assisted Chief Tuck in the investigation of this case.
Sergeant Ritchie recalled that he was present in the interview room with
Chief Tuck when the Defendant admitted to having sexual contact with
B.S. He was also present when the Defendant was advised of his Miranda
rights, and Sergeant Ritchie advised the Defendant as well. Sergeant
Ritchie described the tone of the interview as professional and respectful
and testified that the Defendant was treated fairly. Sergeant Ritchie
identified the waiver of rights form signed by the Defendant, which
Sergeant Ritchie witnessed.

       The Defendant testified that he was born in Mexico and lived there
until he was sixteen years old. He had “not much, very little”
understanding of English when he came to the United States. The
Defendant testified that he first moved to Kentucky where he worked in
tobacco farming for three months. He then moved to Murfreesboro,
Tennessee to live with his father and his father’s wife. The Defendant met
and was married to his first wife in Murfreesboro for three years, and then
they divorced. He moved to Carthage, Tennessee where he met and
married his second wife. They were married for eight years and then
divorced, after which he met and married his third wife, [S.K.]. At the time
they married, the Defendant was working as a bricklayer. The Defendant
and [S.K.] lived together with [S.K.]’s daughter, B.S. He testified that his
relationship with B.S. was “good” at first, but later they started to fight and
argued frequently about her schooling and homework. The Defendant
recalled that things got worse between B.S. and him after he and [S.K.] had
a son together.

       The Defendant testified that he did not do any of the sexual things
that B.S. claimed that he had done. He denied touching her vagina with his
fingers or his mouth and said that B.S.’s accusations were made out of
“hate.” The Defendant recounted that, shortly before B.S. made her
                                     -5-
       accusation against him in 2011, the two had fought about her joining the
       cheerleading squad and her wanting a boyfriend.

               The Defendant recalled his interview at the sheriff’s office.
       Investigators, he said, never offered to contact an interpreter or discussed
       his understanding of the English language with him. The Defendant
       testified that he was never read his Miranda rights. The Defendant testified
       that he had difficulty understanding the investigators’ questions and that he
       never signed anything. The Defendant testified that he felt threatened by
       the investigators and that Lieutenant Cothron got angry with him and
       lunged at him. The Defendant testified that when this occurred he began
       crying. The Defendant denied that Sergeant Ritchie questioned him. The
       Defendant testified that the investigators misinterpreted his statement that
       he had been abused five times by his cousin and incorrectly believed that he
       had abused B.S. five times. The Defendant denied that it was his signature
       on the statement and waiver of rights form.

              On cross-examination, the Defendant testified that he did not learn
       of B.S.’s allegations until the day after he was interviewed. He said that
       B.S, his wife, and law enforcement were all fabricating their statements
       against him to “make a perfect crime.”

State v. Aurelio Garcia Sanchez, No. M2014-01997-CCA-R3-CD, slip op. at *6-9 (Tenn.
Crim. App. at Nashville, Dec. 4, 2015), perm. app. denied (Tenn. Apr. 7, 2016).3

       The jury convicted the Petitioner as charged of five counts of rape of a child.
After a sentencing hearing, the trial court ordered that he serve consecutive sentences of
twenty-five years for each conviction for a total effective sentence of one hundred
twenty-five years to be served at one hundred percent.

       On direct appeal of his convictions, the Petitioner argued that the trial court erred
by denying his motion to suppress his statement to police because the officers did not
provide him with an interpreter and because he did not knowingly and intelligently waive
his rights; that the evidence was insufficient to support the convictions because, in
pertinent part, the victim did not testify about the specific dates on which the offenses
occurred; and that the trial court erred by imposing consecutive sentencing. Id., slip op.
at *10-11, 12-13, 16. This court affirmed the Petitioner’s convictions and effective
sentence. Id., slip op. at *17.

       3
        It is the policy of this court to use citations to Westlaw. However, for whatever reason, the
Westlaw citation for this case is not available.
                                                -6-
        After our supreme court denied the Petitioner’s application for permission to
appeal, he filed a timely pro se petition for post-conviction relief, claiming that he
received the ineffective assistance of counsel because trial counsel did not hire a
handwriting expert to investigate whether the signatures on the waiver of rights form and
his statement to police had been forged; failed to obtain a bill of particulars in order to
distinguish between the five counts alleged in the indictment and failed to require the
State to make an election of offenses; and did not present any mitigating evidence at
sentencing “in order to seek a lower sentence.” The post-conviction court appointed
counsel, and counsel did not file an amended petition.

       At the evidentiary hearing, the Petitioner testified through an interpreter that he
had been in jail “[n]o more than two days” when trial counsel first met with him. They
met for about twenty minutes and talked about “the situation that was happening,” but the
Petitioner had difficulty communicating with trial counsel because the Petitioner’s
English was “really low.” Trial counsel’s meetings with the Petitioner were “one after
another” from August 2011 to February 2012. Thereafter, trial counsel met with him
about every three months until his trial. At some point, trial counsel showed him a
waiver of rights form and his statement to police, both of which he supposedly signed on
August 23, 2011. He immediately told trial counsel that the signatures on the documents
were not his signatures. Trial counsel told the Petitioner they would “talk about that
later.” However, “later never arrived.” Post-conviction counsel showed the Petitioner
his August 23, 2011 jail “booking sheet.” The Petitioner acknowledged that he signed
the booking sheet and that the signature on the booking sheet was his signature.

       The Petitioner testified that he never discussed a handwriting expert with trial
counsel because he “never thought that one existed” and that trial counsel never
mentioned a handwriting expert to him. At trial, the Petitioner testified that the
signatures on the waiver of rights form and his statement to police were not his
signatures.

       The Petitioner testified that trial counsel said he was going to file a motion to
suppress but that they did not talk about a defense strategy. They also did not talk about
any of the victim’s claims of abuse occurring on a specific day or in a specific year. A
“sexologist” interviewed the Petitioner in jail a few months before trial, but trial counsel
did not call the sexologist as an expert witness at trial. The Petitioner thought he also met
with a “psychiatrist.” Trial counsel told the Petitioner that the allegations against him
were “strong,” and trial counsel “constantly” tried to get the Petitioner to accept a plea
offer. Trial counsel even used the Petitioner’s family to try to convince him to accept an
offer. The Petitioner said that he refused because he had lost trust in trial counsel and

                                            -7-
that “I didn’t see as far as his part that he would ever help me about this situation that’s
happening.”

       The Petitioner testified that trial counsel could have called the Petitioner’s
coworker, Kale Copas, to testify on his behalf at sentencing and that he did not think trial
counsel interviewed any witnesses for this case. At the conclusion of the Petitioner’s
testimony, he read a statement to the post-conviction court. In the statement, he
maintained that he signed only his booking sheet. He also said that trial counsel “failed”
him and that he was innocent of sexually abusing the victim.

       On cross-examination, the Petitioner acknowledged that trial counsel wanted him
to take a plea offer rather than go to trial and that trial counsel was going to have to argue
to the jury that the victim, S.K., Chief Tuck, Ms. Stoops, Lieutenant Cothron, and
Sergeant Ritchie were all lying. The Petitioner stated that his main complaint about trial
counsel was that trial counsel “should have investigated about my signatures to explain to
me that there existed a professional that could have cleared up that document.” Trial
counsel also knew Sergeant Ritchie’s testimony was “completely false” because Sergeant
Ritchie was not present during the Petitioner’s police interview. However, trial counsel
“ignored that.” The State reminded the Petitioner that everyone in the interview room,
except the Petitioner, said that Sergeant Ritchie was present during the Petitioner’s
interview. The Petitioner responded, “This was clearly a twisted allegation.”

        Trial counsel testified that during his representation of the Petitioner, the Petitioner
“was consistent” that the signatures on the waiver of rights form and his statement to
police were not his signatures. Trial counsel said the State’s case was based “almost one
hundred percent” on the Petitioner’s confession and “involved not only whether he signed
those documents or not, but did he say those things or not.” Chief Tuck, Sergeant
Ritchie, Lieutenant Cothron, and Ms. Stoops all said the Petitioner admitted to sexually
abusing the victim. The Petitioner told trial counsel that Lieutenant Cothron gave him a
voice stress test and went to McDonald’s to get him a hamburger, fries, and a drink.
However, trial counsel knew from previous cases that Sergeant Ritchie always conducted
the voice stress tests. Moreover, the other witnesses said Sergeant Ritchie, not Lieutenant
Cothron, went to McDonalds for the Petitioner. Trial counsel told the Petitioner that the
Petitioner was “mistaken,” but the Petitioner insisted that Lieutenant Cothron conducted
his voice stress test and went to McDonalds. Trial counsel said, “Mr. Sanchez is just
totally dogmatic and adamant that that’s the way it is.”

       Trial counsel testified that the Petitioner thought the Petitioner needed a mental
evaluation. Trial counsel stated, “I hadn’t really been having that kind of problem with
him, but nevertheless this is a very serious case, so we did it.” A psychologist evaluated
the Petitioner, and the Petitioner told the psychologist that he did not sign the waiver of
                                             -8-
rights form or his statement to police. The psychologist did not find that the Petitioner
had any mental illnesses, so trial counsel did not consider an insanity or diminished
capacity defense. Trial counsel did not recall consulting any other experts. He said that
he did not know anything about a “sexologist” and that “I don’t know where that comes
from.”

        Trial counsel testified that he did not consider hiring a handwriting expert because
four people from four different agencies said that the Petitioner signed the waiver of
rights form and his statement. Therefore, in order for the Petitioner to have been correct,
all four of those people had to be lying. Regarding the Petitioner’s claim that he did not
sign those documents, trial counsel stated, “I didn’t believe him and I don’t believe him.”
Trial counsel filed a motion to suppress the Petitioner’s statement, but trial counsel did
not argue in the motion that the Petitioner’s signatures were forged. Instead, trial counsel
argued that the police failed to video-record the Petitioner’s interview and failed to
provide him with an interpreter. Trial counsel said he thought the police put “pressure”
on the Petitioner and “took advantage” of the Petitioner during the Petitioner’s interview.
However, trial counsel did not believe the Petitioner’s claim that he did not sign the
waiver of rights form or his statement. Therefore, trial counsel did not cross-examine the
police officers about the Petitioner’s signatures being forgeries. Trial counsel stated that
even if he had hired a handwriting expert, “the State might have produced [an expert] that
said it was his signature.”

       Trial counsel acknowledged that the victim’s testimony about the abuse and when
it occurred was not specific and that he did not seek an election of offenses after the
State’s proof. He also did not file a motion for a bill of particulars before trial. The State
provided him with discovery materials, though, including B.S.’s video-recorded
interview. Trial counsel stated, “[S]o I sort of knew what she was going to say. And
that’s kind of the nature of these sexual offenses.” At sentencing, the trial court was
“pretty much locked in” to sentencing the Petitioner to twenty-five years for each
conviction, and the only issue was whether the Petitioner would serve the sentences
concurrently or consecutively. Trial counsel said that the trial judge in this case
“typically sentenced consecutive” in sexual abuse cases and that he did not have any hope
for concurrent sentencing.4 Trial counsel did not have any witnesses testify about the
Petitioner’s work history or background at the sentencing hearing. However, the
Petitioner had testified about his background at trial, and some of the information was in
his presentence report. Trial counsel acknowledged that he did not argue any mitigating
factors.



       4
           The judge at trial and sentencing did not preside over the Petitioner’s post-conviction case.
                                                     -9-
        On cross-examination, trial counsel testified that he talked with the State before
trial. Therefore, he knew what the State’s evidence was going to be at trial. Trial counsel
said that he had been practicing law almost thirty-eight years and that he had never filed a
motion for a bill of particulars. He explained,

       Usually, discovery is specific enough. And like I told [post-conviction
       counsel] a minute ago, you know, that’s kind of the nature of these sexual
       offenses. Usually the indictment says a date to date, you know. If there’s
       some law out there I can learn, I’m always willing to learn, but I just don’t
       know it right now.

Trial counsel also did not know a strategic reason for requesting an election of offenses at
the close of the State’s proof as opposed to the close of the case itself. Trial counsel
acknowledged that the only mitigating factor he could have argued at sentencing was
factor (1), that the Petitioner’s conduct neither caused nor threatened serious bodily
injury.

       At the conclusion of trial counsel’s testimony, he advised the post-conviction court
that the State offered the Petitioner a ten-year sentence at one hundred percent in
exchange for a guilty plea to aggravated sexual battery. Based on the evidence, trial
counsel advised the Petitioner to accept the offer. Trial counsel said that he “did
everything” to get the Petitioner to accept the offer but that the Petitioner refused.

        In a written order, the post-conviction court denied the petition for post-conviction
relief. Regarding trial counsel’s failure to hire a handwriting expert, the post-conviction
court stated that it had inspected the Petitioner’s waiver of rights form, written statement,
and booking sheet and that the court “could find no obvious differences” in the signatures
on the documents. The court noted that the Petitioner did not present any expert
testimony about the signatures at the evidentiary hearing. The court accredited trial
counsel’s testimony that the ultimate issue in this case was whether the Petitioner made
the statement confessing to sexually abusing the victim, not whether he signed the
statement. The court found that the Petitioner failed to demonstrate deficient
performance “when faced with a confession made in the presence of four (4) different
people from four (4) different entities” and failed to demonstrate prejudice because he did
not present expert testimony at the hearing.

       As to trial counsel’s failure to file a motion for a bill of particulars, the post-
conviction court accredited trial counsel’s testimony that he knew from the State’s
discovery materials and the victim’s video-recorded interview what the victim was going
to say at trial. Thus, the court found that the Petitioner failed to demonstrate deficient
performance or prejudice. Regarding trial counsel’s failure to request an election of
                                           - 10 -
offenses, the post-conviction court stated that this court addressed the issue in the
Petitioner’s direct appeal of his convictions and that this court ruled in favor of the State.
Therefore, the post-conviction court refused to revisit the issue. Finally, as to trial
counsel’s failure to present mitigating proof at sentencing, the post-conviction court
noted that the trial court stated at sentencing that it had considered all of the enhancement
and mitigating factors. Thus, the post-conviction court found that trial counsel’s failure
to argue mitigating factors was not deficient performance and did not prejudice the
Petitioner.

                                        II. Analysis

       On appeal, the Petitioner maintains that he received the ineffective assistance of
counsel because trial counsel did not file a motion for a bill of particulars before trial or
request an election of offenses at the close of the State’s proof, failed to consult a
handwriting expert to investigate whether the signatures on the waiver of rights form and
his written statement were forged, and failed to present any mitigating evidence at
sentencing. He also contends that the cumulative effect of trial counsel’s errors deprived
him of the effective assistance of counsel. The State argues that the Petitioner has failed
to show that he is entitled to relief. We agree with the State.

        To be successful in a claim for post-conviction relief, a petitioner must prove the
factual allegations contained in the post-conviction petition by clear and convincing
evidence. See Tenn. Code Ann. § 40-30-110(f). “‘Clear and convincing evidence means
evidence in which there is no serious or substantial doubt about the correctness of the
conclusions drawn from the evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn.
Crim. App. 1999) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn.
1992)). Issues regarding the credibility of witnesses, the weight and value to be accorded
their testimony, and the factual questions raised by the evidence adduced at trial are to be
resolved by the post-conviction court as the trier of fact. See Henley v. State, 960
S.W.2d 572, 579 (Tenn. 1997). Therefore, the post-conviction court’s findings of fact are
entitled to substantial deference on appeal unless the evidence preponderates against
those findings. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).

       A claim of ineffective assistance of counsel is a mixed question of law and fact.
See State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction
court’s findings of fact de novo with a presumption that those findings are correct. See
Fields, 40 S.W.3d at 458. However, we will review the post-conviction court’s
conclusions of law purely de novo. Id.

       When a petitioner seeks post-conviction relief on the basis of ineffective
assistance of counsel, “the petitioner bears the burden of proving both that counsel’s
                                            - 11 -
performance was deficient and that the deficiency prejudiced the defense.” Goad v.
State, 938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668,
687 (1984)). To establish deficient performance, the petitioner must show that counsel’s
performance was below “the range of competence demanded of attorneys in criminal
cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). To establish prejudice, the
petitioner must show that “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Strickland, 466 U.S. at 694. Further,

       [b]ecause a petitioner must establish both prongs of the test, a failure to
       prove either deficiency or prejudice provides a sufficient basis to deny
       relief on the ineffective assistance claim. Indeed, a court need not address
       the components in any particular order or even address both if the
       [petitioner] makes an insufficient showing of one component.

Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697).

       Turing to the instant case, the Petitioner claims that trial counsel was ineffective
because he failed to file a motion for a bill of particulars. Tennessee Rule of Criminal
Procedure 7(c) provides, “On a defendant’s motion, the court may direct the district
attorney general to file a bill of particulars so as to adequately identify the offense
charged.” There are three purposes for a bill of particulars: (1) to provide the defendant
with information about the details of the charge if necessary for the preparation of the
defense; (2) to avoid prejudicial surprise at trial; and (3) to enable the defendant to
preserve a claim of double jeopardy. State v. Byrd, 820 S.W.2d 739, 741 (Tenn. 1991).
The Advisory Commission Comments to Tennessee Rule of Criminal Procedure 7(c)
state that the purpose of the bill of particulars is to enable the defendant to know
“precisely what he or she is charged with” and “is not meant to be used for purposes of
broad discovery.” If the needed information is in the indictment or has been provided by
the State in some other satisfactory form, no bill of particulars is required. State v. Hicks,
666 S.W.2d 54, 56 (Tenn. 1984) (citing 1 C. Wright, Federal Practice and Procedure,
Criminal, § 129 (1982)).

       Here, trial counsel testified that he talked with the State and received discovery
materials, including the victim’s video-recorded interview, before trial; therefore, he
knew what the State’s evidence was going to be and what the victim was going to say at
trial. The Petitioner has offered no explanation as to how trial counsel’s failure to file a
motion for a bill of particulars impaired his defense. Therefore, he has failed to
demonstrate that he is entitled to relief.

                                            - 12 -
       In a related argument, the Petitioner claims that trial counsel was ineffective
because he failed to request an election of offenses from the State after the State’s proof.
However, as noted by the post-conviction court, this court addressed the issue of election
of offenses in its analysis of the sufficiency of the Petitioner’s convictions on direct
appeal, stating:

       During closing argument, the State made the following election of offenses:
             Count 1: “in the living room, . . . [the Defendant] took off
             [B.S.’s] clothes, spread her vagina with his fingers and he
             licked her vagina.”

              Count 2: “is also in the living room. The same [acts], [the
              Defendant] removes [B.S.’s] clothes, spreads her vagina and
              licks her vagina.”

              Count 3: “is in her mom’s bedroom, [the Defendant’s]
              bedroom. [B.S.] testifies that he removes her clothes . . .
              spreads her vagina, licks her vagina.”

              Count 4: “this time [the Defendant is] in his boxers, removes
              all his other clothes. [B.S.] testified to that, spread her
              vagina, licked her vagina.”

              Count 5: “is the time that he kissed her. . . . It was in the
              living room, removed her clothes, spread her vagina, licked
              her vagina.”

               As to the Defendant’s argument that the victim never testified about
       the specific dates when the offenses took place, we agree with the State that
       its election of offenses provided the Defendant with sufficient notice about
       the specific sexual acts for which he was prosecuted. “This Court has
       consistently held that when the evidence indicates the defendant has
       committed multiple offenses against a victim, the prosecution must elect
       the particular offense as charged in the indictment for which the conviction
       is sought.” State v. Brown, 992 S.W.2d 389, 391 (Tenn. 1999) (citations
       omitted). Because of the difficulty faced by young victims of sexual abuse
       when testifying, this Court has adopted the policy that “[a]ny description
       that will identify the prosecuted offense for the jury is sufficient.” Id. at
       392 (citing State v. Shelton, 851 S.W.2d 134, 138 (Tenn. 1993)). In the
       present case, the victim testified that the offenses occurred around the time
       her brother was born in December 2010 and during the time when her
                                           - 13 -
       mother went back to work, following her maternity leave, in the beginning
       of 2011. The victim made her accusations against the Defendant in August
       2011.

Aurelio Garcia Sanchez, No. M2014-01997-CCA-R3-CD, slip op. at *14-15.

       The Petitioner, referring to this court’s opinion, contends that “the timing of the
election was key” and that the State’s election during its closing argument was “too late”
for him to respond to the election. He claims that if the State had made its election of
offenses before he presented his defense, then he “could have addressed the specific
instances upon which the State was relying.” However, as noted by the State, the
Petitioner makes no argument as to how he would have responded to the proof for each
count so as to have changed the jury’s verdict. Accordingly, we must conclude that the
Petitioner has failed to demonstrate that trial counsel was deficient for failing to request
an election of offenses at the close of the State’s proof or that he was prejudiced by any
deficiency.

       As to the Petitioner’s claim that trial counsel was ineffective for failing to hire a
handwriting expert, we too have looked at the signatures on the waiver of rights form, the
Petitioner’s written statement, and the Petitioner’s booking sheet. Like the post-
conviction court, we can find “no obvious differences” between the signatures on the
waiver and the statement and the signature on the booking sheet. In any event, the
Petitioner did not have a handwriting expert testify at the evidentiary hearing. Generally,
“[w]hen a petitioner contends that trial counsel failed to discover, interview, or present
witnesses in support of his defense, these witnesses should be presented by the petitioner
at the evidentiary hearing.” Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App.
1990). We may not speculate on what benefit the witness might have offered to the
Petitioner’s case. Therefore, we agree with the post-conviction court that the Petitioner
has failed to demonstrate deficient performance or prejudice.

       Regarding the Petitioner’s claim that trial counsel was deficient for failing to
present mitigating evidence at sentencing, the presentence report stated that the victim
received nine months of counseling after the abuse. In addressing whether the
Petitioner’s sentences should be served concurrently or consecutively, the trial court said,

              Crimes against our children are among the most horrendous in our
       society, because if we don’t protect our children, we will have no society.
       And our legislature has made very, very clear that if you have multiple
       convictions for child sex offenses such as rape of a child then consecutive
       sentencing is proper.

                                           - 14 -
              I’m sure the parties in this courtroom are aware, I’ve handled these
       cases before. I’ve done consecutive sentencing before and it has been
       upheld by the Court of Appeals and the Supreme Court before when I’ve
       done this type of sentencing.

The trial court then addressed whether consecutive sentencing was proper in the
Petitioner’s case. The trial court stated that it had reviewed all thirteen mitigating factors
in Tennessee Code Annotated section 40-35-113, the court’s notes from the trial, and the
“history and presentence report” and that “this Court finds no mitigating factors in this
particular instance.”

      The trial court addressed consecutive sentencing pursuant to Tennessee Code
Annotated section 40-35-115(b)(5), which provides,

       The defendant is convicted of two (2) or more statutory offenses involving
       sexual abuse of a minor with consideration of the aggravating
       circumstances arising from the relationship between the defendant and
       victim or victims, the time span of defendant’s undetected sexual activity,
       the nature and scope of the sexual acts and the extent of the residual,
       physical and mental damage to the victim or victims[.]

The trial court found that the time span of the abuse, the Petitioner’s relationship to the
victim, and the “mental damage” to the victim justified consecutive sentencing. On
direct appeal of his convictions, this court upheld the trial court decision to order
consecutive sentencing pursuant to Tennessee Code Annotated section 40-35-115(b)(5).
Aurelio Garcia Sanchez, No. M2014-01997-CCA-R3-CD, slip op. at *16.

        At the evidentiary hearing, post-conviction counsel suggested that trial counsel
was deficient for failing to argue that mitigating factor (1), that the defendant’s criminal
conduct neither caused nor threatened serious bodily injury, applied in this case. See
Tenn. Code Ann. § 40-35-113(1). However, the trial court stated that it had reviewed and
rejected all thirteen mitigating factors. We note that this court has upheld a trial court’s
rejection of mitigating factor (1) when the defendant sexually abused minors. See State
v. McKnight, 900 S.W.2d 36, 55 (Tenn. Crim. App. 1994); State v. John Ray Thompson,
Nos. M2003-00487-CCA-R3-CD & M2003-01824-CCA-R3-CD, 2004 WL 2964704, at
*19-20 (Tenn. Crim. App. at Nashville, Dec. 20, 2004) (stating that “every rape is
physically and mentally injurious to the victim” and that “‘[i]t is difficult to conceive of
any factual situation where the rape of a child would not threaten serious bodily injury’”)
(quoting State v. Edward Earl Huddleston, No. 02C01-9706-CC-00228, 1998 WL 67684,
at *3 (Tenn. Crim. App. at Jackson, Feb. 20, 1998)). On appeal, the Petitioner does not
explain what other mitigating evidence trial counsel could have presented at sentencing
                                            - 15 -
that would have resulted in the trial court’s ordering the Petitioner to serve his five
twenty-five-year sentences concurrently. Thus, we conclude that the Petitioner has failed
to demonstrate that trial counsel was deficient or that he was prejudiced by any
deficiency.

      Finally, the Petitioner contends that the cumulative effect of trial counsel’s errors
warrants a reversal of his convictions. However, we find no merit to this claim.

                                     III. Conclusion

       Based upon the oral arguments, the record, and the parties’ briefs, we affirm the
post-conviction court’s denial of the petition for post-conviction relief.


                                                   _________________________________
                                                   NORMA MCGEE OGLE, JUDGE




                                          - 16 -